Dunbar, C. J.
(dissenting). — I dissent. Itseems to me that the appellant here is simply allowed to evade the constitutional prohibition against appeals from the superior courts where the amount in controversy does not exceed the sum of §200. This is but another method of appeal; and the appellant secures a ruling of this court on the same questions that he would on an appeal. The constitution provides that the supreme court shall have power to issue *358writs of certiorari, and all other writs necessary and proper to the complete'exercise of its appellate and revisory jurisdiction. It certainly has no appellate or revisory jurisdiction over actions where the amount involved is less than two hundred dollars, and no jurisdiction at all; for it was evidently the intention of the framers of the constitution to entrust all questions involved in cases of that kind to the discretion of the superior court. They certainly did not intend to make a useless provision and allow litigants to avail themselves by indirectness of a privilege which was directly prohibited.